Global Resources . Local Service . Customized Solutions CST Trust Company P.O. Box 4202, Postal Station A Toronto, ON M5W 0E4 Tel: 416.682.3800 Fax: 1.877.715.0494 www.canstockta.com March 7, 2014 proxyadmin@nyx.com mglee@nyx.com The New York Stock Exchange 20 Broad Street 17th Floor New York, NY 10005 U.S.A. RE:Nordion Inc. Pursuant to a request from the above-mentioned reporting issuer, we wish to advise you of the following information in connection with its Annual Meeting of Shareholders: Date of meeting: April 29, 2014 Record date for notice: March 26, 2014 Record date for voting: March 26, 2014 Beneficial ownership determination date: March 26, 2014 Securities entitled to notice: Common Securities entitled to vote: Common Issuer mailing directly to non objecting beneficial owners: No Issuer will pay for objecting beneficial owner material distribution: Yes Issuer using notice-and-access for registered investors: No Issuer using notice-and-access for non-registered investors: No Notice-and-access stratification criteria: No Yours very truly, Jackson Gair Associate Manager, Trust Central Services cc:CDS & Co.(Via Fax)
